DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 5-6, 8, 11, 13-15, 21 and 24-26 are examined herein. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/01/2022 has been entered.
 
Election/Restrictions
In Applicant’s filing of 4/11/2019, the following was elected:
Group 1, methods of manufacture, claims 1-15 (Group II, composition was withdrawn).
Species A, type of food: 1. Dairy (wherein claim 4 was withdrawn).
Species B, type of heat: 1. Indirect, wherein direct heat is withdrawn from examination.
Species C, type of cooling: 1. Indirect, wherein direct cooling is withdrawn from examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 26 requires: “the mixture consists of…”, however, its base claim, claim 1, already sets forth that the mixture is comprising [see 1st line of step (i)], therefore said limitation fails to further limit the base claim. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

With regard to the prior art, the term/phrase "the mixture consists of…", in claim 26, encompasses a mixture comprising…




Claim Interpretation
With regard to the prior art, claim 1 encompasses:
A method of producing a shelf-stable food product comprising: 
aseptically thermally processing, comprising:
heating a mixture at a temperature in a range from 79.4 0C (1 75°F) to 162.8°C (325°F); 
the mixture comprises:  
0.001 wt% to about 3 wt% of the shelf-stable food product of a shear sensitive thickener comprising a citrus fiber, 
at least 30 wt% based on the composition as a whole, of a dairy product comprising:
a protein content of at least 2 wt.%, and 
is selected from the group consisting of pudding, yogurt, sour cream, buttermilk, and combinations thereof, 
at least partially cooling the mixture after the aseptically thermally processing of the mixture to a temperature in a range from 48.9°C (120°F) to 71.1 0C (160°F); and 
aseptically homogenizing the mixture after the at least partially cooling of the mixture, to produce the shelf-stable food product.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8, 11, 15, 21 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Marasso (2009/0311405) in view of the combination of Alexandre, Judge (2013/0236602) and Anderson (2013/0236602).
Alexandre: WO 2010/093864: CITRUS PULP FIBER SYSTEMS AND GEL-BASED DESSERT SYSTEMS; published 8/19/2010.

Independent Claim 1
Marasso teaches methods of producing a food product (ti.). 

Aseptically thermal processing/heating prior to homogenizing
Marasso teaches a food mixture is heated for pasteurization to 105 °C (i.e. aseptically thermally processed) prior to homogenizing the food mixture (0037, 0049).
Since 105 °C converts to 221 °F, the step of aseptically thermally processing the mixture encompasses heating the mixture at a temperature in a range of from 79.4 ° C (about 175 °F) to 162.8 °C (about 325 °F), as claimed.





Food mixture
Dairy
Marasso teaches that the food mixture (at least 0037 and Ex. 1) comprises at least one dairy food component, including yogurt comprising 0.1 to 5 wt% protein (0023), which encompasses: 
wherein the dairy product is selected from the group consisting of pudding, yogurt, sour cream, buttermilk, and combinations thereof; and 
 comprises a protein content of at least 2 wt%.

Amount of dairy
Marasso provides a general teaching of the amount of the least one dairy food component used, a milk fermentation product (e. g. yogurt) is open (ref. clm. 22), meaning any amount can be used, which encompasses the claim of at least 30 wt% of the shelf-stable food product, as claimed.
The reference includes milk fermentation products, containing milk proteins (i.e. yogurt), wherein the amount is not limited.  
Because in Marasso the fermented component is taught without an explicit limit, the amount is open to any reasonable amount, including reaching up to 30 wt% yogurt, as claimed, as this is reasonable in light of Marasso as a whole, because See MPEP 706.III which explains that when subject matter has been disclosed and has not been claimed, it has to be properly claimed to be given consideration. 


In this case Marasso does not limit the amount of yogurt, however. the teaching clearly provide an encompassing amount because the circumstances for obviousness includes in the MPEP are clear that when a prior art reference discloses a range that encompassing a narrower claimed range, it is sufficient to establish a prima facie case of obviousness. In this case, because the reference shows that yogurt is used and does not limit the amount the teaching is open to any reasonable amount, including at least 30 wt%, as claimed.

In the alternative, Alexandre also teaches methods of making food products, including those with yogurt (0015) and thickeners (0057), with steps of homogenization (ab.); and further provides amounts from more than 10% up to 99% of water miscible liquids, including yogurt (0037) as part of a liquid system.  
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making food products, including those with yogurt and thickeners, with steps of homogenization, as Marasso, to include a specific amount of yogurt, as claimed, because Alexandre teaches encompassing amounts of yogurt function as water miscible liquids in a liquid system in the composition, which illustrates that the art finds suitable for similar intended uses, including methods of making food products, including those with yogurt and thickeners, with steps of homogenization (see MPEP 2144.07).



Thickeners
Marasso teaches that the food mixture (at least 0037 and Ex. 1) comprises thickeners (0037).
The modified teaching, in Alexandre, provides the use of the specifically disclosed type of thickener, citrus fiber (ab.).
Alexandre also teaches that when citrus fiber is combined with a hydrocolloid, including proteins as in Marasso’s mixture, there is a beneficial synergy between the two that improves: suspension functionality, stability of the composition made, and viscosity (0054-0055).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making food products with yogurt comprising protein and thickeners, as Marasso, to include the use of the specifically disclosed type, citrus fiber, as claimed, because Alexandre:
teaches that there is beneficial synergy between said fiber and protein (i.e. hydrocolloids) that improves: suspension functionality, stability of the composition made, and viscosity; and 
illustrates that the art finds it to be suitable for similar intended uses, including methods of making food products with yogurt and thickeners, which shows that it was known for such a thing to have been done (see MPEP 2144.0). 




Amount of the shear sensitive thickener comprising the citrus fiber 
The modified teaching, in Alexandre, provides that the amount of the citrus fiber in a food composition is open, meaning any amount is suitable (ref. clm. 13).
The modified teaching does not provide specificity of the amount of citrus fiber, including from about 0.001 wt% to about 3 wt% of the food made, as claimed.
Judge also teaches methods of making food products, including those with dairy products, including yoghurt (0023), comprising citrus fiber (ab.); and further provides the use of 0.01 to 5 wt% citrus fiber (ref. clm. 4), which encompasses the claim of from about 0.001 wt% to about 3 wt% of the food product.
Judge further provides that using citrus fiber provides the benefit of pleasing consumers who prefer natural food ingredients, wherein citrus fiber is a consumer-acceptable stabilizer ingredient due to its natural origins (0003).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making food products comprising dairy and citrus fiber, as the modified teaching above, to include the citrus fiber being from about 0.001 wt% to about 3 wt% of the food product, as claimed, because Judge provides benefit of the citrus fiber being a consumer-acceptable stabilizer ingredient due to its natural origins; and illustrates that the art finds encompassing amounts of citrus fiber, as being suitable for similar intended uses, including methods of making food products comprising dairy and citrus fiber (see MPEP 2144.07), and further shows that it was known for such a thing to have been done.


Cooling the mixture after the step of thermal processing and prior to the step of homogenizing 
Marasso teaches that the thermally processed/pasteurized mixture is subsequently homogenized (0042), however, does not indicate if that the product is immediately treated or if a step of cooling occurs at the claimed time.
Marasso teaches a step of cooling (0043).
Marasso does not discuss a step of cooling between pasteurization and homogenization.
Anderson also teaches methods of making shelf-stable aseptic dairy products that are heat treated and homogenized (ab.), and further provides that after being heat treated and before being homogenized, the mixture is cooled (ab., 5, 55+). The teaching imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making food products of mixtures comprising dairy by using steps of pasteurization and homogenization, as the modified teaching above, to include a step of cooling between pasteurization and homogenization, as claimed, because Anderson illustrates that the art finds such a step to be suitable for similar intended uses, including methods of making food products of mixtures comprising dairy by using steps of pasteurization and homogenization, which shows that it was known for such a thing to have been done. See MPEP 2144.07.


Cooling temperature
The modified teaching, in Anderson, does not limit the temperature range of the cooling step (ab., 5, 55+) which encompasses the claimed range of 48.9°C (120°F) to 71.1 °C (160°F).
As for specificity, Anderson also teaches that after the heat treatment, the mixture is cooled so that the following homogenizing step can be performed at about 49 to 82°C, which encompasses the claimed cooling range of 48.9°C (120°F) to 71.1 °C (160°F), and provides one of skill with a reasonable expectation of success in the use of the taught temperature for the cooling step, so that the mixture is ready for the homogenization step.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making food products of mixtures comprising dairy by using steps of pasteurization, cooling and homogenization, as the modified teaching of above, to include a cooling range of 48.9°C (120°F) to 71.1 °C (160°F), as claimed, because Anderson provides that after the heat treatment, the mixture is cooled so that the following homogenizing step can be performed at a temperature that encompasses the claimed amount and therefore and provides one of skill with a reasonable expectation of success in the use of the taught temperature for the cooling step, so that the mixture is ready for the next step of homogenization.




Aseptically homogenizing 
Marasso teaches that the thermally processed/pasteurized food mixture is subsequently homogenized in aseptic conditions (0067).

Properties/functionality
As for the product being shelf stable, it logically follows that a similar method of making a similar food product will achieve similar properties/functionality of the food, therefore the claimed property of the food being shelf stable would have been obvious.

In summary, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  The prior art included each element claimed although not necessarily in a single reference, and one of ordinary skill in the art could have combined the elements as claimed by known methods of making foods, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further, a predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).


Dependent Claims
As for claim 2, Marasso teaches that the food mixture has additional ingredients, including a vegetable product (0016).

As for claim 5, the Examiner takes Official Notice that dairy products comprising yogurt are commonly known to be fed to babies, and therefore are baby foods.

As for claim 6, the modified teaching, in Alexandre, provides that the composition is fortified with at least one of a vitamin and a mineral, which encompasses the dairy product having the same.

As for claim 8, Marasso teaches the use of additives, including: sweeteners (0025), acids (ab.), flavors (0037), emulsifiers (0036), and stabilizers (0036).

As for claim 11, Marasso teaches the thermal processing includes the use of: tube bundle heat exchangers; or scraped surface and plate heat exchangers, which illustrates the use of indirect heating method.

As for claim 15, Marasso teaches that the mixture is aseptically packaged into one or more packages after the step of aseptically homogenizing the mixture (0049).



As for claim 21, Marasso provides that the amount of yogurt milk fermentation product is open, meaning any amount is suitable (as discussed above).
The modified teaching, in Alexandre, provides an example wherein the amount of the citrus fiber in a food composition is open, meaning any amount is suitable (ref. clm. 13).
Therefore the modified teaching provides amounts of shear sensitive thickeners and dairy products, that encompass a weight ratio of the shear sensitive thickener to the dairy product of about 0.001: 1 to about 10: 1, as claimed.
The modified teaching also provides, in Judge, at least 0.01 to at most 5 wt% citrus fiber (ref. clm. 4) in a dairy products (0033-0034).
As combined with Marasso, the teaching of any amount of yogurt milk fermentation product is used, this embodiment also encompass a weight ratio of the shear sensitive thickener to the dairy product of about 0.001: 1 to about 10: 1, as claimed.

As for claims 24-25,  Marasso provides a general teaching of the amount of the least one dairy food component used, a milk fermentation product (e. g. yogurt) is open (ref. clm. 22), meaning any amount can be used (as discussed above), which encompasses the claim of the dairy product comprising:
at least 35 wt.% of the shelf-stable food product, as in claim 24; and
at least 40 wt.% of the shelf-stable food product, as in claim 25.

Further on claims 24-25, in the alternative, the modified teaching in Alexandre provides methods of making food products, including those with yogurt (0015) and thickeners (0057), with steps of homogenization (ab.); and further provides amounts from more than 10% up to 99% of water miscible liquids, including yogurt (0037) as part of a liquid system.  Therefore the claimed ranges are obvious for reasons cited above.

As for claim 26, wherein the mixture comprises the shear sensitive thickener and the dairy product, as discussed above: The modified teaching:
in Alexandre, provides use of citrus, the specifically claimed shear sensitive thickener (see ref. clm. 13); and 
in Judge, shows that  it was known for edible compositions comprising citrus fiber (ab.), to including dairy products, including: yoghurt (0023).












Claim 5 is also rejected under 35 U.S.C. 103 as being unpatentable over Marasso (2009/0311405) in view of the combination of Alexandre, Judge (2013/0236602) and Anderson (2013/0236602), as applied to claims 1-2, 5-6, 8, 11, 14-15, 21 and 24-26 above, further in view of Loader (4,413,017).
Although it was not written in words, one of skill in the art would have the common knowledge that babies eat food mixtures with yogurt.
In the alternative, Loader also teaches methods of making food mixtures with fiber and acidified milk products (ti. and 3, 35+), wherein the acidified milk products include yogurt (ab.), and the fiber includes citrus fiber (3, 49+).
Loader further teaches that such foods are of the type of baby foods (3, 49+) .
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making food mixtures with citrus fiber and yogurt, as the modified teaching above, to include that they are baby food, as claimed, because Loader illustrates that the art finds baby foods to be suitable for similar intended uses, including methods of making food mixtures with citrus fiber and yogurt (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.





Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Marasso (2009/0311405) in view of the combination of Alexandre, Judge (2013/0236602) and Anderson (2013/0236602), as applied to claims 1-2, 5-6, 8, 11, 15, 21 and 24-26 above, further in view of Aquino. 
Aquino: WO 2005/039316; published 5/06/2005.

As for claim 13, Marasso does not discuss that the fats remain in a liquid form after cooling.
Aquino also teaches methods of making food products with dairy and citrus fiber (Field of Invention and Ex. 1); and further imparts that the mixture is at least partially cooled to a temperature such that fats in the composition as a whole, at least by way of including the dairy component, by teaching that an emulsion as a whole comprises oil that is liquid at ambient temperature (1st para of Detailed Description), and food made with said emulsion is refrigerated and/or frozen, whereby when such food products are thawed to room temperature or heated (see the Line Starting (LS): “It is particularly noted that when the edible emulsion comprising…”)
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making food products comprising dairy, like yogurt, that are pasteurized and homogenized, as the modified teaching of Marasso, to include that the fats in the food are in a liquid state after being cooled, as claimed, because Aquino illustrates that the art finds such a step to be suitable for similar intended uses, including methods of making food products comprising dairy, like yogurt, that are pasteurized and homogenized, which further shows that it was known for such a thing to have been done. See MPEP 2144.07. 	

As for claim 14, the modified teaching, in Aquino, provides cooling by refrigeration or freezing which are thawed to room temperature, which illustrates cooling by indirect cooling, as claimed.

Response to Argument
It is asserted, that Claims 1, 2, 5, 6, 8, 11, 13-15, 21, 24 and 25 are pending, under consideration, and rejected under 35 U.S.C. §103. Claims 4, 16-20, 22 and 23 were previously withdrawn; and Claims 3, 7, 9, 10 and 12 were previously canceled without prejudice or disclaimer. Withdrawn Claim 17 has been canceled without prejudice or disclaimer; and newly submitted Claim 26 has been added as fully supported in the specification at, for example, paragraphs [0017]-[0019]. The amendment and newly submitted Claim do not add new matter. For at least the reasons set forth below, Applicant respectfully requests that the rejections be reconsidered and withdrawn. 
In response, Applicant’s timely response is appreciated.

It is asserted, that as detailed in the specification, the presently claimed invention provides a method of producing a smooth, shelf-stable aseptically processed food product that addresses texture defects in food products in the prior art caused by protein denaturation and coagulation during aseptic thermal processing.
In response, in para. 0016 of the pending Specification, it is noted that: “Turning now to the presently disclosed and/or claimed inventive concept(s), certain embodiments thereof are directed to a method of producing a smooth, shelf-stable aseptically processed food product that addresses texture defects in food products in the prior art caused by protein denaturation and coagulation during aseptic thermal processing.”

It is asserted, that the primary reference Marasso is entirely directed to a liquid sorbet containing an ethyl alcohol and a vegetable fat, and the liquid sorbet can optionally include additional fat such as yogurt in an amount of "5% to 25% by weight in the product. 
On pages 13 and 21of the Examiner's Answer, the Patent Office alleges Marasso teaches "any amount [of yogurt] can be used" and "up to at least 89 wt% of yogurt." To the contrary, Marasso contains no such teachings. 
The Patent Office asserts "Marasso provides a general teaching of the amount of the least one dairy food component used, a milk fermentation product (e. g. yogurt) is open (ref. elm. 22)." 
The mere presence of a food ingredient in a claim of the cited reference that recites "comprising" does not somehow mean "any amount can be used." 
Instead, cited references must be considered in their entirety, i.e., as a whole.
The skilled artisan reading Marasso as a whole would readily understand the mere presence of yogurt in a claimed embodiment does not somehow mean any amount of yogurt can be used in its food product. The skilled artisan reading Marasso also would not think that "up to at least about 89 percent of yogurt" can be used in its product. 
Further in this regard, Examples 1 and 2 of Marasso both disclose a product in which 16.0 wt% of the product is yogurt. Therefore, the skilled person without hindsight would not have had a reasonable expectation of success if they would have somehow attempted to increase the yogurt content above the amounts disclosed by Marasso. 
Moreover, this reference does not contain any disclosures whatsoever that would have motivated the skilled artisan to increase the amount of yogurt disclosed therein. 
In response, claim 1 is toward a method of making a shelf stable food product, wherein the temperature of the shelf is open having any temperature, therefore the Marasso reference, teaching a frozen confection, is appropriately applied as a showing of a shelf stable food product, as claimed.
          In response, common fermented foods include yogurt, which is well known by those of skill in the art, and cited by Marasso at paragraph 0023, as cited. 
Examples 1-2, of Marasso, are merely singular embodiments that do not represent the teaching as a whole, further in this case examination only considered what was known in the art in view of the claims, therefore the reconstruction provided is proper.
Marasso does not teach yogurt is used in an amount of 5 to 25 % by wt in the product, Marasso teaches the yogurt is typically used in such a proportion (0018).
Marasso provides a general teaching of the amount of the least one dairy food component used, a milk fermentation product (e. g. yogurt) wherein the amount required is open (ref. clm. 22), and the general teaching does not require a specific amount because a teaching of what is typical does not present limits.  
Marasso’s claim 22 shows an embodiment that encompasses the claim of at least 30 wt% of the shelf-stable food product. Then independent claim 22 requires the confectionery product comprises only two ingredients in specific amounts: 1) up to 8 wt% of a food fat; and 2) 0.5% to 3% volume/weight of an ethyl alcohol content.  The reference includes milk fermentation products, containing milk proteins (i.e. yogurt), wherein the amount is not limited.  
Even if it is not found reasonable that the reference does not reach up to at least 89 wt% of yogurt, as the scope of Marasso’s claim 22 presents, the amount provided by Marasso is not limited and therefore the teaching reaches at least to 30 wt% yogurt, as claimed.  This is because when a component that is taught without an explicit limit the amount is open to any reasonable amount, and reaching up to 30 wt% yogurt is certainly reasonable in light of Marasso as a whole.
Further, although the secondary reference of Alexandre is not relied on to show it was known to use a dairy product that is at least 30 wt.% of the shelf-stable food product, the teaching as cited, in para. 0015, does provide the use of yogurt; and further provides amounts from more than 10% up to 99% of water miscible liquids, including yogurt (0037).  This also provides a teaching that encompasses the claimed amounts of yogurt. Alexandre is properly made obvious for other reasons, the rejection of record and its grounds for obviousness would not have to be modified for this teaching to be given weight.
Therefore, in view of the modified rejection provided, one of skill in the art would have the understanding that the amount of yogurt taught by Marasso is not limiting and reaches at least to the claimed amount; and in the alternative Alexandre is applied to show it was known for to include encompassing amounts of yogurt (0037) when using methods of making food products, including those with yogurt (0015) and thickeners (0057), with steps of homogenization (ab.); to function as water miscible liquids.
  
It is asserted, that the secondary references alone or in combination do not remedy this deficiency of the primary reference Marasso. In this regard, the Patent Office merely relies on Alexandre for the alleged disclosure of a food product with yogurt and a thickener such as citrus fiber,4 merely relies on Judge for the alleged disclosure of amounts of citrus fiber in dairy products such as ice cream and yogurt,5 merely relies on Anderson for the alleged disclosure of cooling dairy products after pasteurizing and before homogenization,6 merely relies on Loader for the alleged disclosure of baby food with fiber and acidified milk products,7 and merely relies on Aquino for the alleged disclosure of food products made by thawing or heating food products which had been refrigerated or frozen.
In response, this argument does not take Alexandre in to account, as previously discussed and applied above. Please see the modified rejection above.

It is asserted, that the applied references alone or in combination do not provide any reason whatsoever that would have motivated the skilled artisan to increase the amount of yogurt disclosed in Marasso to somehow arrive at the present claims. 
In response, this argument does not take Alexandre in to account, as previously discussed and applied above. Please see the modified rejection above.


It is asserted, that without hindsight one of skill would not have modified the liquid sorbet containing an ethyl alcohol and a vegetable fat of Marasso to have ingredients of the gel-based dessert from Alexandre, amounts of a citrus fibre that has been treated with a glycosidase enzyme from Judge, and a processing step for making a frozen confection from Anderson. 
In response, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Aggarwal also teaches about method of making dairy product using steps of aseptic homogenization after sterilization for the benefits of: preventing post-sterilization contamination of products, avoiding emulsion destabilizing effects of the heat treatment, helping to obtain proper division and dispersion of fat globules, and reducing protein destabilization (1st full para. on col.2 of pg. 252). 
Since the teaching provides separate process methods: for sterilization (see starting at bottom of pg. 250) and homogenization (see starting at bottom of col. 1 on pg. 252).  Since said process steps are distinct, using distinct process parameters, it would be reasonable to expect a step of at least partial cooling occurs between them if even just during the time it takes to transfer the product from one process station to another.
AGGARWAL: COMMERCIAL STERILIZATION AND ASEPTIC PACKAGING OF MILK PRODUCTS; I, Milk Food Technol., Vol. 37, No.5 (1974); Received for publication October 10, 1973).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/            Primary Examiner, Art Unit 1793